Citation Nr: 1048392	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  97-01 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral Eustachian tube 
dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel







INTRODUCTION

The Veteran served on active duty from March 1974 to March 1980, 
and from June 1984 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 decision by the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, 
Florida.

The matter was previously before the Board in August 2005 at 
which time it was remanded for further development.

In September 2006, the Board denied the issues of entitlement to 
service connection for right otitis media and bilateral 
Eustachian tube dysfunction.  The Veteran appealed these 
September 2006 denials of service connection to the United States 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
December 2008 Memorandum Decision, the Court, in a January 2009 
Judgment, vacated such denials and remanded the case to the 
Board.  

In September 2009, the Board remanded these issues for further 
development.

In a September 2010 rating decision, the RO granted service 
connection for right external otitis and awarded a 10 percent 
disability rating, effective March 1, 1994.  

The issue of whether new and material evidence has been 
received to reopen the Veteran's claim for service 
connection for bilateral tinnitus has been raised by 
findings related to tinnitus and vertigo in the March 2010 
addendum to the December 2009 VA examination, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant, 
if further action is required.


REMAND

Unfortunately, a remand is required with respect to the Veteran's 
claim now on appeal.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so that 
he is afforded every possible consideration.  VA has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

In the Board's previous remand of September 2009, a VA 
examination was to be scheduled to determine whether any current 
disability of the right ear and Eustachian tubes had their onset 
in service or were otherwise etiologically related to the 
Veteran's two periods of active service, to include any 
infections manifested therein.  This examination was ordered 
because the Court found in its decision that the February 2006 VA 
examination had been inadequate.

Subsequent to the Board's September 2009 remand instructions, the 
Veteran underwent a VA ears examination in December 2009.  Both 
the December 2009 VA examination report and its March 2010 
addendum lack specific findings on whether the Veteran currently 
has a bilateral Eustachian tube dysfunction and, if so, whether 
such was related to his periods of active service.  A review of 
both medical reports shows that it is not clear whether the 
examiner considered a Eustachian tube disorder part and parcel of 
the Veteran's claimed otitis media disorder.  That result appears 
unlikely since the examiner in March 2010 found right otitis 
externa at least as likely as not related to service while left 
otitis media was not while no mention was made of the Eustachian 
tubes.  The March 2010 report is otherwise silent on any disorder 
labeled bilateral Eustachian tube dysfunction.  Since the 
December 2009 and March 2010 medical reports are deficient 
regarding the Veteran's claimed disability now on appeal, another 
remand is required for correction.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

As noted above in the Introduction, the Veteran was granted 
service connection for right external otitis recently.  The 
Veteran's service representative, in turn, has requested another 
VA examination or opinion to determine if the Veteran's claimed 
bilateral Eustachian tube dysfunction can be service connected as 
secondary to his right external otitis.  Therefore, on remand the 
RO/AMC must provide the Veteran with proper notice of the 
requirements for establishing and satisfying a secondary service 
connection claim under 38 C.F.R. § 3.310.

The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the result 
of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. 
App. 439, 448 (en banc).  Establishing service connection on a 
secondary basis therefore requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service connected disability.

The Board also notes that a medical history summary associated 
with the Veteran's January 1994 discharge examination noted 
"[r]ecurrent eustachean [sic] tube dysfunction and occasional 
otitis media with upper respiratory infections since adolescence, 
treated with antibiotics with good resolution, last episode 
1993."  If the Veteran is found to have current bilateral 
Eustachian tube dysfunction, then a medical opinion also is 
required on whether such disorder actually preexisted service 
and, if so, whether it was aggravated during the Veteran's period 
of active duty.  

The Board notes that a preexisting injury or disease will be 
considered to have been aggravated by active service where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence in the record pertaining to the manifestations 
of the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

In VAOGCPREC 3-2003, the VA's General Counsel determined that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior to 
service and that it was not aggravated by service.  The General 
Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to rebut 
the presumption of sound condition.  See also Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. 
App. 116, 123-30 (2003).

In view of the inadequate December 2009 VA examination and March 
2010 addendum, at least as those medical reports are related to 
the issue of bilateral Eustachian tube dysfunction, and in view 
of the grant of service connection for right external otitis 
since the Board's previous remand decision, the Veteran shall be 
scheduled for another VA examination to determine whether he has 
a current bilateral Eustachian tube disability and, if so, 
whether such was a preexisting condition aggravated by service 
or, if not, a disorder directly related to service or aggravated 
by a service-connected disability (i.e., his right external 
otitis).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran with 
appropriate notice, pursuant to the VCAA and 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes the requirements 
for establishing secondary service connection 
pursuant to 38 C.F.R. § 3.310.

2.  The RO/AMC shall review the Veteran's 
claims file and undertake any additional 
development of the remanded claim indicated.  
This may include obtaining and associating 
with the claims file any additional pertinent 
records identified by the Veteran during the 
course of the remand.

3.  The RO/AMC shall arrange for the Veteran 
to undergo a VA ear, nose, and throat 
examination by an examiner other than the one 
who conducted the December 2009 examination.  
The claims file must be made available to and 
reviewed by the examiner.  In discussing 
his/her opinion, the examiner should 
acknowledge the Veteran's lay statements of 
his history of recurrent Eustachian tube 
dysfunction for many years as well as any 
medical evidence of such disorder.  All 
necessary tests and studies shall be 
conducted.  A complete rationale for all 
conclusions and opinions must be provided, 
including an explanation of any disagreement 
with the views found in the February 2006 and 
December 2009 VA examination reports as well 
as in the March 2010 addendum.

The examiner shall address the following 
opinion requests:

(a) whether it is at least as likely as not 
(a 50 percent probability or more) that the 
Veteran suffers from a diagnosed disease or 
disorder affecting the bilateral Eustachian 
tubes; and, if so;

(b) whether it is at least as likely as not 
(50 percent probability or more) that a 
diagnosed Eustachian tube disability was 
aggravated (permanently worsened) beyond the 
natural progression of the disease as the 
result of the Veteran's active service from 
March 1974 to March 1980 or from June 1984 to 
February 1994; or

(c) whether it is at least as likely as not 
(a 50 percent probability or more) that any 
such diagnosed disorder is related to service 
or otherwise secondary to service- connected 
right external otitis.
4.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

